

Exhibit 10.4


NOTE PURCHASE AGREEMENT




This Note Purchase Agreement (the “Agreement”) is entered into as of March 24,
2008 by and among Pokertek, Inc., a North Carolina corporation (the “Company”),
and the persons (such persons collectively, the “Purchasers”) listed on the
attached Annex I (the “Schedule of Purchasers”). The investment amounts of the
Purchasers are referenced on the Schedule of Purchasers.


WHEREAS, the Company desires to enter into this Agreement with the Purchasers to
sell and issue secured promissory notes in substantially the form attached
hereto as Exhibit A (the “Notes”); and


WHEREAS, the Notes are to be secured by a Security Agreement substantially in
the form of Exhibit B attached hereto (the “Security Agreement”); and


WHEREAS, the Purchasers desire to enter into this Agreement to acquire the Notes
on the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions set forth in this Agreement, the parties to this Agreement mutually
agree as follows.


ARTICLE I
PURCHASE, SALE AND TERMS


Section 1.01. The Notes. The Company has authorized the issuance and sale to the
Purchasers of the Company’s 13% Notes in the aggregate principal amount of up to
$3,000,000. The Purchasers have agreed to purchase said Notes in the initial
amount of $2,000,000. The Purchasers are under no obligation to purchase and the
Company is under no obligation to issue additional Notes in excess of the
initial $2,000,000 amount. In the event the Company agrees to issue and the
Purchasers agree to purchase an additional $1,000,000 in Notes at a subsequent
date (the “Additional Notes”), such Additional Notes will be subject to this
Agreement, and the Additional Notes shall be allocated in the same percentage
amount as the initial $2,000,000 in Notes unless the Purchasers otherwise agree.


Section 1.02. Purchase and Sale of Notes. On the date hereof, the Company agrees
to issue and sell to the Purchasers, and the Purchasers agree to purchase Notes
in the aggregate principal amount set forth opposite their name on the Schedule
of Purchasers (the “Purchase Amount”). Each Purchaser shall tender the Purchase
Amount to the Company by wire transfer and execute and deliver a copy of this
Agreement and the Security Agreement. The Company shall execute and deliver to
each Purchaser a copy of this Agreement, the Security Agreement and the
applicable Note.


Section 1.03. Registration of Notes. The Company shall maintain a register of
the Notes to record therein the name and address of the registered holder
thereof, instructions for notices and payments of principal and interest, and
other information for transfers or exchanges of the Notes. No transfer of a Note
shall be valid unless made by the registered holder and the registered holder
shall be deemed the owner thereof for purposes of this Agreement, including
payment of principal and interest therein. Notwithstanding anything in this
Section 1.03, the transfer of any Note or shall be subject to the restrictions
on transfer set forth therein.



--------------------------------------------------------------------------------


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS


Each Purchaser, severally and not jointly, hereby represents and warrants to the
Company, as of the date hereof and as of the date of the closing of its
respective purchase of Notes as follows:


Section 2.01. Investment Representations. It is its present intention to acquire
the Notes which it may receive pursuant to this Agreement, for its own account
and that each such Note is being and will be acquired by it for the purpose of
investment and not with a view to distribution or resale. The Purchaser warrants
and agrees that he will not sell or transfer any such Note without registration
under applicable federal and state securities laws, or the availability of
appropriate exemptions therefrom. The Purchaser agrees that each such Note will
bear a restrictive legend or legends stating that the same has not been
registered under applicable federal and state securities laws and referring to
restrictions on its transferability and sale.


Section 2.02. Knowledge, Experience and Due Diligence. The Purchaser
acknowledges that he is a sophisticated investor and has such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of this investment and has substantial experience in making
investment decisions of the type contemplated hereby. The Purchaser can bear the
economic risks of this investment, can afford a complete loss of his investment
and has no present need for liquidity in conjunction with the purchase of the
Notes. During the course of this transaction and prior to the sale of the Notes
hereunder, the Purchaser acknowledges that he has had the opportunity to ask
questions of, and has received satisfactory answers from, management of the
Company concerning the terms and conditions of this investment and the business
and operations of the Company.


Section 2.03. Accredited Investor. The Purchaser meets the criteria of an
“accredited investor” as defined in Rule 501 of Regulation D adopted under the
Securities Act of 1933, as amended.


Section 2.04. Residency. In state of such Purchaser’s residency is correctly set
forth on Annex I attached hereto.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants to each Purchaser as of the closing of each
sale of Securities as follows:


Section 3.01. Organization of the Company. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
North Carolina and has full corporate power and authority to conduct its
business as currently conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which the property owned or leased by it or the nature of the business conducted
by it makes such qualification necessary, except to the extent that the failure
to be so qualified or in good standing would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the business,
operations, conditions (financial or otherwise), properties, assets or results
of operations of the Company (a “Material Adverse Effect”).



--------------------------------------------------------------------------------


Section 3.02. Corporate Action. The Company has all corporate right, power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. All corporate action on the part of the Company, its
directors and stockholders necessary for the (i) authorization, execution,
delivery and performance of this Agreement and the Security Agreement by the
Company; and (ii) authorization, sale, issuance and delivery of the Securities
contemplated hereby and the performance of the Company's obligations hereunder
has been taken. This Agreement and the Security Agreement have been duly
executed and delivered by the Company and constitute legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies, and to limitations
of public policy. The Notes, when issued and fully paid for in accordance with
the terms of this Agreement, will be validly issued.


Section 3.03 Insurance. The Company maintains fire, casualty and liability,
directors and officers and other insurance policies considered customary in the
Company’s business and such policies are in full force and effect.


Section 3.04. No Conflict; Governmental Consents.


(a) Except as would not reasonably be expected to have a Material Adverse
Effect, the execution and delivery by the Company of this Agreement and the
Security Agreement and the consummation of the transactions contemplated hereby
and thereby will not result in the violation of any law, statute, rule,
regulation, order, writ, injunction, judgment or decree of any court or
governmental authority to or by which the Company is bound, or of any provision
of the articles of incorporation or by-laws of the Company, and will not
conflict with, or result in a breach or violation of, any of the terms or
provisions of, or constitute (with due notice or lapse of time or both) a
default under, any lease, loan agreement, mortgage, security agreement, trust
indenture or other agreement or instrument to which the Company is a party or by
which it is bound or to which any of its properties or assets is subject, nor
result in the creation or imposition of any lien upon any of the properties or
assets of the Company.


(b) No consent, approval, authorization or other order of any governmental
authority or other third party is required to be obtained by the Company in
connection with the authorization, execution and delivery of this Agreement or
the Security Agreement or with the authorization, issue and sale of the Notes,
except as has been obtained or such filings as may be required to be made with
the United States Securities and Exchange Commission and with any state or
foreign blue sky or securities regulatory authority relating to an exemption
from registration thereunder.


Section 3.05. Title to Properties and Assets. The Company has good and
marketable title to its properties and assets (except properties and assets held
under leases) in each case subject to no mortgage, pledge, lien, lease,
encumbrance or charge, other than (a) the lien of current taxes not yet due and
payable, and (b) possible minor liens and encumbrances that do not in any case,
either individually or in the aggregate, materially detract from the value of
the property subject thereto or materially impair the operations of the Company,
or that have not arisen other than in the ordinary course of business. The
property and assets held under any lease by the Company are held by each under
leases that remain in force, and there exists no default or other occurrence or
condition that could result in a default or termination thereunder.



--------------------------------------------------------------------------------


Section 3.06. Taxes. The Company has accurately prepared and timely filed all
United States income tax returns and all state and municipal tax returns that
are required to be filed by it, if any, and has paid or made provision for the
payment of all taxes, if any, that have become due pursuant to such returns. No
deficiency assessment or proposed adjustment of the Company’s United States
income tax or state or municipal taxes is pending and there is no liability as
of the date hereof for any tax for which there is not an adequate reserve
reflected in the Financial Statements. All federal, state, local and foreign
franchise, sales, use, occupancy, excise, withholding and other taxes and
assessments (including interest and penalties) payable by, or due from, the
Company have been fully paid or adequately disclosed and fully provided for in
the books and financial statements of the Company. No examination of any tax
return of the Company is currently in progress. There are no outstanding
agreements or waivers extending the statutory period of limitation applicable to
any tax return of the Company.


Section 3.8. Disclosure. No representation or warranty made by the Company in
this Agreement, nor any financial statement, certificate, schedule, exhibit or
other document prepared and/or furnished by the Company or its representatives
pursuant hereto or pursuant to the Purchaser’s due diligence requests contains
any untrue statement of material fact, or omits to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which they were furnished.




ARTICLE IV
GENERAL PROVISIONS


Section 4.01. Miscellaneous. No failure or delay on the part of any party in
exercising any right, power or remedy hereunder or under the Notes shall operate
as a waiver thereof. The waiver by any party of a breach of any provision of
this Agreement, the Security Agreement, or the Notes shall not operate or be
construed as a waiver of any subsequent breach. This Agreement, the Security
Agreement, and the Notes constitute the entire agreement between the parties
with respect to the subject matter hereof and supersede all proposals and
agreements, whether written or oral, and all other communications between the
parties relating to the subject matter of this Agreement, the Security
Agreement, and the Notes. The invalidity, illegality or unenforceability of any
provision of this Agreement, the Security Agreement, or the Notes shall in no
way affect the validity, legality or enforceability of any other provision. This
Agreement, the Security Agreement, and the Notes shall be binding upon and inure
to the benefit of the Company and the Purchasers and their respective successors
and assigns. All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, at the addresses set forth in the Company’s records. This Agreement,
the Security Agreement, and the Notes shall be governed by and construed in
accordance with the internal laws of the State of North Carolina, without regard
to conflict of laws provisions. This Agreement may be amended by the written
agreement of the Company and the holders of Notes representing at least
three-fourths (3/4) note holders.




[Signature Pages Follow.]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as an
instrument under seal and as of the date first above written.
 
POKERTEK, INC.
     
March 24, 2008
By:
/s/ Chris Halligan                               
Name:
Chris Halligan
Title:
Chief Executive Officer
        PURCHASERS:


/s/ Lyle Berman                                                
Lyle Berman


/s/ Gehrig White                                               
Gehrig White


/s/ James Crawford                                           
James Crawford


/s/ Arthur Lomax                                              
Arthur Lomax








{Signature Page to Note Purchase Agreement}
 
 
 

--------------------------------------------------------------------------------



Annex I


Schedule of Purchasers




Name and Address of Purchaser
Initial Commitment Amount
   
Lyle Berman
$500,000
   
Gehrig White
$500,000
   
James Crawford
$500,000
   
Lee Lomax
$500,000
   
TOTAL
$2,000,000

 
 

 

--------------------------------------------------------------------------------



Exhibit A


[FORM OF NOTE]


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE. THIS NOTE MAY NOT BE SOLD,
MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY
APPLICABLE STATE SECURITIES LAWS, OR THE AVAILABILITY OF AN EXEMPTION FROM THE
REGISTRATION PROVISIONS OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
APPLICABLE STATE SECURITIES LAWS.


THIS NOTE HAS BEEN ISSUED UNDER AND IS SUBJECT TO THE TERMS AND PROVISIONS OF
THE NOTE PURCHASE AGREEMENT DATED AS OF MARCH [XX], 2008, AMONG POKERTEK, INC.
(THE “COMPANY”) AND THE INVESTORS PARTY THERETO, AS IT MAY BE AMENDED,
SUPPLEMENTED AND/OR RESTATED FROM TIME TO TIME.
 
  

POKERTEK, INC.
SECURED PROMISSORY NOTE
  
$2,000,000.00
March [xx], 2008



1. Principal. POKERTEK INC., a North Carolina corporation (the “Company”), for
value received, hereby promises to pay to the order of Lyle Berman, Gehrig
White, James Crawford, and Arthur Lomax (collectively, and in equal proportion,
“Holder”) in lawful money of the United States of America at the address for
notices to Holder set forth below, the principal amount of 2,000,000, together
with interest as set forth below.


2. Interest and Maturity. The Company promises to pay interest on the unpaid
principal amount from the date hereof until such principal amount is paid in
full at the rate of thirteen percent (13%) per annum. Interest from the date
hereof shall be computed on the basis of a 365-day year, compounded annually.
Unless prepaid earlier as set forth below, all unpaid principal and unpaid
accrued interest on this Note shall be due and payable on March 21, 2010 (the
“Maturity Date”). This Note is being issued pursuant to, and is subject to the
terms of, that certain Note Purchase Agreement among the Company, the Holder and
the Purchasers listed on Exhibit A thereto, dated as of March 21, 2008 (the
“Purchase Agreement”), and that certain Security Agreement between the Company
and the Secured Parties (as defined therein) dated March 21, 2008 (the “Security
Agreement”). In the event of any conflict between this Note and the Purchase
Agreement, the terms of this Note will control. The assets of the Company
defined as “Collateral” in the Security Agreement shall serve as security for
repayment of this Note, as further described in the Security Agreement. Terms
not otherwise defined herein shall have the meanings given to them in the
Purchase Agreement.


 
 

--------------------------------------------------------------------------------

 


3. Prepayment. All unpaid principal and unpaid accrued interest of this Note may
be prepaid, in whole or in part, at any time in the discretion of the Company
without any prepayment penalty or charge. Any prepayment of this Note will be
credited first against accrued interest, then principal. Upon payment in full of
the amount of all principal and interest payable hereunder, this Note shall be
surrendered to the Company for cancellation.


4. Notices. Any notice, other communication or payment required or permitted
hereunder shall be given in writing and shall be deemed effectively given as
provided in the Purchase Agreement.


6. Defaults and Remedies.


6.1 Events of Default. An “Event of Default” shall occur hereunder if:


(i) the Company shall default in the payment of any interest or principal on
this Note, when and as the same shall become due and payable (and such default
is not cured within 15 business days); or


(ii) the Company shall default in the due observance or performance of any
covenant, representation, warranty, condition or agreement on the part of the
Company to be observed or performed pursuant to the terms hereof or pursuant to
the terms of the Purchase Agreement or Security Agreement, and such default is
not remedied or waived within the time periods permitted therein, or if no cure
period is provided therein, within thirty (30) days after the Company receives
notice of such default; or


(iii) any representation, warranty, certification or statement made by or on
behalf of the Company in the Purchase Agreement or Security Agreement shall have
been incorrect in any material respect when made; or


(iv) if the Company shall commence any proceeding in bankruptcy or for
dissolution, liquidation, winding-up, composition or other relief under state or
federal bankruptcy laws; or


(v) if such proceedings are commenced against the Company, or a receiver or
trustee is appointed for the Company or a substantial part of its property, and
such proceeding or appointment is not dismissed or discharged within sixty (60)
days after its commencement.


6.2 Acceleration. If an Event of Default occurs under Section 6.1(iv) or (v),
then the outstanding principal of and accrued and unpaid interest on this Note
shall automatically become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which are expressly waived. If any
other Event of Default occurs and is continuing, the Holder, by written notice
to the Company, may declare the principal of and interest on this Note to be due
and payable immediately. Upon any such declaration of acceleration, the Maturity
Date shall be deemed to be the date of such acceleration and such principal and
interest shall become immediately due and payable and the Holder shall be
entitled to exercise all of its rights and remedies hereunder and under the
Purchase Agreement and Security Agreement whether at law or in equity. The
failure of the Holder to declare the Note due and payable shall not be a waiver
of its right to do so, and the Holder shall retain the right to declare the Note
due and payable unless it shall execute a written waiver.


 
 

--------------------------------------------------------------------------------

 
 
7. Waiver of Notice of Presentment. The Company hereby waives presentment,
demand for performance, notice of non-performance, protest, notice of protest
and notice of dishonor. No delay on the part of Holder in exercising any right
hereunder shall operate as a waiver of such right or any other right.


8. Non-Waiver. The failure of the Holder to enforce or exercise any right or
remedy provided in this Note or at law or in equity upon any default or breach
shall not be construed as waiving the rights to enforce or exercise such or any
other right or remedy at any later date. No exercise of the rights and powers
granted in or held pursuant to this Note by the Holder, and no delays or
omissions in the exercise of such rights and powers shall be held to exhaust the
same or be construed as a waiver thereof, and every such right and power may be
exercised at any time and from time to time.


9. Governing Law. This Note is being delivered in and shall be construed in
accordance with the laws of the State of North Carolina, without regard to the
conflicts of laws or choice of law provisions thereof.


10. Amendment. Any term of this Note may be amended only with the written
consent of the Company and at least three-quarters of the holders of the Notes
(3/4). Any amendment or waiver effected in accordance with this Section 10 shall
be binding upon each holder of Notes, each future holder of all such Notes and
the Company, and the Company shall promptly give notice to all holders of
outstanding Notes of any amendment or waiver effected in accordance with this
Section 10.




[THE NEXT PAGE IS THE SIGNATURE PAGE]


 
 

--------------------------------------------------------------------------------

 

This Note is hereby issued by the Company as of the year and date first above
written.


 

       
POKERTEK, INC.
 
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Name: Chris Halligan   Title: Chief Executive Officer

 


 

--------------------------------------------------------------------------------

Lyle Berman




 

--------------------------------------------------------------------------------

Gehrig White




 

--------------------------------------------------------------------------------

James Crawford




 

--------------------------------------------------------------------------------

Arthur Lomax
 

--------------------------------------------------------------------------------



Exhibit B



SECURITY AGREEMENT


This SECURITY AGREEMENT (this “Agreement”) is dated as of March 24, 2008 and
entered into between Pokertek, Inc., a North Carolina corporation (“Grantor”),
and the entities set forth on the Schedule of Secured Parties attached hereto
(each a “Secured Party” and collectively, the “Secured Parties”).


PRELIMINARY STATEMENTS
 
A. Pursuant to the terms of that certain Note Purchase Agreement between Grantor
and the Secured Parties (the “Purchase Agreement”; the terms defined therein and
not otherwise defined herein being used herein as therein defined), the Secured
Parties have agreed initially to lend an aggregate of $2,000,000 to the Grantor,
and may, but are not obligated to, loan an additional $1,000,000 to the Grantor
(collectively, the “Loan”).
 
B. The Loan is to be evidenced by Secured Promissory Notes, executed by Grantor
and made payable to each of the respective Secured Parties (the “Notes” and,
together with this Agreement, the Purchase Agreement, and each of the other
agreements and documents contemplated herein and therein, the “Loan Documents”).


C.  As a condition precedent to the Closing under the Purchase Agreement, the
Secured Parties have required Grantor to grant, and Grantor has agreed to grant,
the Secured Parties a continuing security interest (subject to Permitted Liens
(as hereinafter defined)) in and to the Collateral (as hereinafter defined) of
Grantor to secure Grantor’s obligations to the Secured Parties under the
Purchase Agreement.


AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and in order to induce the
Secured Parties to enter into the Loan Documents, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Grantor hereby agrees with the Secured Parties as follows.
 
SECTION 1. Grant of Security.
 
Grantor hereby assigns to the Secured Parties, and hereby grants to the Secured
Parties, a security interest in, all of Grantor’s right, title and interest in
and to all of those items set forth on Exhibit A attached hereto and
incorporated herein by reference (collectively, the “Collateral”), in each case
whether now or hereafter existing, whether tangible or intangible, or in which
Grantor now has or hereafter acquires an interest and wherever the same may be
located.
 
SECTION 2. Security for Obligations.
 
This Agreement is given to secure the due and punctual payment of the principal
of and interest on the Notes (along with any penalties and/or adjustments to the
amounts owed under the Notes thereunder) and the due and punctual performance of
all other obligations under the Loan Documents, together with any extensions and
renewals of the foregoing obligations (collectively the “Secured Obligations”).
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3. Grantor Remains Liable.
 
Anything contained herein to the contrary notwithstanding, (a) Grantor shall
remain liable under any contracts and agreements included in the Collateral, to
the extent set forth therein, to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by the Secured Parties of any of their rights hereunder shall
not release Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral, and (c) except in the roles as
officers and/or directors of the Grantor, the Secured Parties shall not have any
obligation or liability under any contracts, licenses, and agreements included
in the Collateral by reason of this Agreement, nor shall the Secured Parties be
obligated to perform any of the obligations or duties of Grantor thereunder or
to take any action to collect or enforce any claim for payment assigned
hereunder.
 
SECTION 4. Representations and Warranties; Covenants.
 
Grantor represents and warrants and covenants as follows:
 
(a) Except for the security interest created by this Agreement and the Permitted
Liens (as defined below), Grantor owns the Collateral free and clear of any
encumbrance. No effective financing statement or other instrument similar in
effect covering all or any part of the Collateral is on file in any filing or
recording office.
 
For purposes of this Agreement, “Permitted Liens” means (i) any liens arising
under this Security Agreement or any other Loan Documents; (ii) liens for taxes
or other governmental charges not at the time delinquent or thereafter payable
without penalty or being contested in good faith; (iii) materialmen’s,
mechanics’, warehousemen’s, carriers’, repairmen’s, artisans’, landlords’ or
other similar liens arising in the ordinary course of business or by operation
of law; or (iv) easements, reservations, rights-of-law, restrictions, minor
defects or irregularities in title and other similar charges or encumbrances
affecting real property not having a material adverse effect on Grantor’s
business or assets.


(b) No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body, or any person is required
for the grant by Grantor of the security interest in the Collateral granted
hereby or for the execution, delivery or performance of the Agreement by
Grantor.
 
(c) Grantor will not grant further security interests or allow the imposition of
further liens on the Collateral other than encumbrances in favor of the Secured
Parties and the Permitted Liens without the consent of the Secured Parties
holding a majority of the Secured Obligations. The previous sentence
notwithstanding, the Secured Parties agree to release the security interest set
forth in this Agreement in the event that the Grantor determines that any having
the Collateral available as a security interest is desirable for purposes of any
subsequent financing activities.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 5. Further Assurances.
 
(a) Grantor agrees that from time to time, Grantor will promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable, or that the Secured Parties may reasonably
request, in order to perfect and protect any security interest granted or
purported to be granted hereby or to enable the Secured Parties to exercise and
enforce their rights and remedies hereunder with respect to any Collateral.
 
SECTION 6. Certain Covenants of Grantor.
 
Grantor shall:
 
(a) not use or permit any Collateral to be used unlawfully or in material
violation of any provision of this Agreement or any applicable statute,
regulation or ordinance or any policy of insurance covering the Collateral;
 
(b) notify the Secured Parties of any change in Grantor’s name, identity or
corporate structure within 30 days of such change;
 
(c) pay promptly when due all property and other taxes, assessments and
governmental charges or levies imposed upon, and all claims (including claims
for labor, services, materials and supplies) against, the Collateral, except to
the extent the validity thereof is being contested in good faith; and
 
(d) maintain sole physical custody of the only original of each lease or other
item of chattel paper constituting Collateral.
 
SECTION 7. Events of Default.Any one or more of the following shall constitute a
default or event of default by Grantor hereunder (each, an “Event of Default”):
 
(a) failure of Grantor to observe or perform any material obligation, covenant,
condition or term of this Agreement, the Notes, or any of the other Loan
Documents; or
 
(b) any warranty or representation made or furnished to the Secured Parties by
or on behalf of Grantor in connection with this Agreement or any of the other
Loan Documents proves to have been false or misleading in any material respect
when made or furnished; or
 
(c) any Event of Default under the Notes.
 
SECTION 8. Attorney-in-Fact.
 
Each Secured Party hereby appoints _______________ as collateral agent (the
“Collateral Agent”) for the purposes of perfecting the Secured Parties’ security
interests hereunder and for the purposes set forth in this Section 8. Grantor
does hereby irrevocably make, constitute and appoint the Collateral Agent on
behalf of all of the Secured Parties as its true and lawful attorney-in-fact
(the “Power of Attorney”), with full power and authority to do any and all acts
necessary or proper to carry out the intent of this Agreement including, without
limitation, the right, power and authority (a) to enforce all rights of Grantor
under and pursuant to any agreements with respect to the Collateral, all for the
sole benefit of the Secured Parties; (b) to enter into and perform such
arrangements as may be necessary in order to carry out the terms, covenants and
conditions of this Agreement that are required to be observed or performed by
Grantor; (c) to execute such other and further mortgages, pledges and
assignments of the Collateral as the Secured Parties may reasonably require for
the purpose of perfecting, protecting or maintaining the security interest
granted to the Secured Parties by this Agreement; and (d) to do any and all
other things necessary or proper to carry out the intent of this Agreement, and
Grantor hereby ratifies and confirms that the party reflected above as such
attorney-in-fact or its substitutes does by virtue of this Power of Attorney,
which power is coupled with an interest and is irrevocable, until Grantor has
paid in full the Secured Obligations and this Agreement is terminated. The
person or entity charged with the foregoing Power of Attorney may be changed by
the written approval of a majority in interest of the Secured Parties and, upon
written notice thereof to Grantor, Grantor shall be bound thereby; provided,
however, that any such newly appointed Power of Attorney shall be selected from
the Secured Parties party to this Security Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 9. Remedies.
 
If the occurrence of any Event of Default shall have occurred and be continuing,
any of the Secured Parties acting on its own behalf, or the Collateral Agent
acting on behalf of all of the Secured Parties may exercise in respect of the
Collateral, in addition to all other rights and remedies provided for herein or
otherwise available to them, all the rights and remedies of a secured party on
default under the Uniform Commercial Code in the State of North Carolina (the
“UCC”), and also may (a) require Grantor to, and Grantor hereby agrees that it
will at its expense and upon request of any of the Secured Parties or upon the
request of the Collateral Agent forthwith, assemble all or part of the
Collateral as directed by the Secured Parties and make it available to the
Secured Parties at a place to be designated by the Secured Parties that is
reasonably convenient to both parties; (b) peacefully enter onto the property
where any Collateral is located and take possession thereof with or without
judicial process; (c) prior to the disposition of the Collateral, store,
process, repair or recondition the Collateral or otherwise prepare the
Collateral for disposition in any manner to the extent the Secured Parties deem
appropriate; (d) peacefully take possession of any Grantor’s premises or place
custodians in exclusive control thereof, remain on such premises and use the
same and any of Grantor’s equipment for the purpose of completing any work in
process, taking any actions described in the preceding clause (c) and collecting
any Secured Obligation; and (e) without notice except as specified below, sell
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Secured Parties’ offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Secured Parties may deem commercially reasonable.
The Secured Parties may be the purchaser of any or all of the Collateral at any
such sale and the Secured Parties shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by the Secured Parties at such sale. Grantor agrees that, to the extent
notice of sale shall be required by law, at least ten (10) days’ notice to
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The Secured
Parties shall not be obligated to make any sale of Collateral regardless of
notice of sale having been given. The Secured Parties may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.
 
 
 

--------------------------------------------------------------------------------

 
 
It is understood that each Secured Party shall have the right to pursue any or
all of the remedies available hereunder without approval of any other Secured
Party, subject to the application of proceeds set forth in Section 10 below.
 
SECTION 10. Application of Proceeds.
 
All proceeds received by the Secured Parties in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
shall be applied in the following order of priority:
 
FIRST:  to the payment of all reasonable costs and expenses of such sale,
collection or other realization, including reasonable compensation to the agents
and counsel for the Secured Parties, and all other expenses, liabilities and
advances made or incurred by the Secured Parties in connection therewith;
 
SECOND: to the payment of all other Secured Obligations on a pro rata basis to
each Secured Party based upon the amount of the Notes owned by each such Secured
Party and, as to obligations arising under the Loan Documents, as provided in
such agreements; and
 
THIRD: any balance to Grantor.
 
SECTION 11. Continuing Security Interest; Transfer of Obligations; Termination.
 
This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until terminated in accordance with
the provisions of this Section or as the parties may otherwise agree, (b) be
binding upon Grantor and its respective successors and assigns, and (c) inure,
together with the rights and remedies of the Secured Parties hereunder, to the
benefit of the Secured Parties and their permitted successors, transferees and
assigns. Grantor acknowledges and agrees that the number and amount of the
Secured Obligations may fluctuate from time to time hereafter. Grantor expressly
agrees that this Agreement and the security interest in the Collateral conveyed
to the Secured Parties hereunder shall remain valid and in full force and
effect, notwithstanding any such fluctuations and future payments. This
Agreement shall terminate, and each Secured Party shall release its security
interest in the Collateral (and shall execute any and all documents reasonably
requested in connection with such release, which obligation shall survive such
termination), upon the earlier of (a) payment in full by or on behalf of Grantor
of all of the then outstanding Notes issued pursuant to the Purchase Agreement,
or (b) mutual agreement.
 
SECTION 12. Amendments; Etc.
 
No amendment, modification, termination or waiver of any provision of this
Agreement, and no consent to any departure by Grantor therefrom, shall in any
event be effective unless the same shall be in writing and signed by the holders
of Notes representing a majority of the outstanding principal amount of the Loan
and, in the case of any such amendment or modification, by Grantor. Any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. Notwithstanding anything to the
contrary in this Section 12, the Company shall be entitled to include additional
Secured Parties as parties to this Agreement pursuant to the addition of
additional purchasers of Notes pursuant to the Purchase Agreement, and to treat
such parties as “Secured Parties” hereunder, by amending the Schedule of Secured
Parties attached hereto and providing such amended Schedule of Secured Parties
to the other parties to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 13. Notices.
 
Any notice or other communication herein required or permitted to be given shall
be in writing and shall be deemed to have been given to the address provided in
and as determined pursuant to the Purchase Agreement.
 
SECTION 14. Failure or Indulgence Not Waiver; Remedies Cumulative.
 
No failure or delay on the part of any of the Secured Parties in the exercise of
any power, right or privilege hereunder shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude any other or further exercise thereof or of any other power, right or
privilege. All rights and remedies existing under this Agreement are cumulative
to, and not exclusive of, any rights or remedies otherwise available.
 
SECTION 15. Severability.
 
In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
 
SECTION 16. Headings.
 
Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.
 
SECTION 17. Governing Law; Terms; Rules of Construction.
 
THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, AND ALL
MATTERS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NORTH CAROLINA, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT
TO THE EXTENT THAT THE UCC PROVIDES THAT THE PERFECTION OF THE SECURITY INTEREST
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NORTH CAROLINA.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 18. Counterparts.
 
This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.
 
[Remainder of page intentionally left blank]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Grantor and the Secured Parties have caused this Security
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.
 

       
Grantor:


POKERTEK, INC.
 
   
   
  March 24, 2008 By:   /s/ Chris Halligan  

--------------------------------------------------------------------------------

Name: Chris Halligan   Title: Chief Executive Officer





Secured Parties:




/s/ Lyle Berman

--------------------------------------------------------------------------------

Lyle Berman




/s/ Gehrig White

--------------------------------------------------------------------------------

Gehrig White




/s/ James Crawford     

--------------------------------------------------------------------------------

James Crawford




/s/ Arthur Lomax     

--------------------------------------------------------------------------------

Arthur Lomax


 
{Signature Page to Security Agreement}


 
 

--------------------------------------------------------------------------------

 


SCHEDULE OF SECURED PARTIES


Lyle Berman
One Hughes Center Drive, Suite 606
Las Vegas, NV 89109 
Gehrig White
[Address]
James Crawford
[Address]
Lee Lomax
[Address]



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


DESCRIPTION OF COLLATERAL


The Collateral consists of all of Grantor’s right, title and interest in and to
the following assets:


The 155 PokerPro tables “in the field” owned by PokerTek as of December 31,
2007, and reasonably related peripherals thereto.
 
 
 

--------------------------------------------------------------------------------

 